Citation Nr: 1741506	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-25 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD).

2. Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

3. Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.

4. Entitlement to service connection for COPD. 

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to an increased rating for service connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970, including service in Vietnam.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from rating decisions dated March 2009 and January 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2017. The hearing transcript is associated with the record.

In a March 2017 rating decision, the RO granted the claim of entitlement to service connection for PTSD, with an evaluation of 50 percent disabling. In April 2017, the Veteran submitted a notice of disagreement as to the initial rating assigned. A Statement of the Case has not been issued, and the Board is required to remand, rather than refer, such issues to the attention of the agency of original jurisdiction (AOJ). See 38 C.F.R. § 19.9 (c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for COPD, bilateral hearing loss, and tinnitus, and entitlement to an initial rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed October 2007 rating decision denied service connection for COPD, bilateral hearing loss, and tinnitus. 

2. Evidence received since the October 2007 rating decision relate to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for COPD, bilateral hearing loss, and tinnitus. 


CONCLUSIONS OF LAW

1. The October 2007 rating decision which denied service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the October 2007 rating decision is new and material, and the Veteran's claim of entitlement to service connection for COPD is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. Evidence received since the October 2007 rating decision is new and material, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. Evidence received since the October 2007 rating decision is new and material, and the Veteran's claim of entitlement to service connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Given the favorable disposition of the actions herein, which is not prejudicial to the Veteran, no further action with respect to these issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II. New and Material Evidence

Generally, a claim denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016). In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously denied claim.

The October 2007 rating decision denied service connection for COPD, bilateral hearing loss, and tinnitus. The RO found that the Veteran's COPD, bilateral hearing loss, and tinnitus were not related to active duty service because there were, in pertinent part, no treatment records reflecting a current diagnosis of the claimed disabilities.

Since this decision became final, the Veteran has submitted VA and private medical treatment records which note a diagnosis of COPD, a diagnosis of hearing loss, and record the Veteran's continued contentions of tinnitus symptomology. In June 2017, the Veteran also gave testimony in which he detailed that he was exposed to acoustic trauma in service, began to experience shortness of breath immediately following service, and has continued to suffer from ringing in the ears since service.

Based on the foregoing evidence, the Board finds that the low threshold requirement for new and material evidence is satisfied with respect to the claims for COPD, bilateral hearing loss, and tinnitus. Shade v. Shinseki, 24 Vet. App. 110 (2010). Thus, the claims for COPD, bilateral hearing loss, and tinnitus are reopened. 


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for COPD has been received, the application to reopen this claim is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen this claim is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for tinnitus has been received, the application to reopen this claim is granted.


REMAND

After review of the record, the Board finds that a remand for further development is warranted.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

At his June 2017 hearing, the Veteran detailed his exposure to acoustic trauma while in service, which he contends resulted in his hearing loss and tinnitus, and he has submitted treatment records reflecting his current hearing loss and symptoms of tinnitus. The Veteran further detailed his shortness of breath and breathing troubles, which he contends first occurred immediately following service. The Veteran further stated that he believes his current COPD is related to his in-service exposure to herbicide agents. He has also submitted private treatment records that document a diagnosis of COPD and opine that the disability is linked to his active service. 

In light of the above considerations, the Board concludes that medical examination and opinion is needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for his COPD, bilateral hearing loss, and tinnitus. 38 U.S.C.A. § 5103A (West 2014). Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis and etiological opinion for each of his claimed disabilities based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical and audiological evaluation in order to determine the current diagnosis or diagnoses of COPD, bilateral hearing loss, and tinnitus. The examiner must provide a medical nexus opinion with respect to any COPD, bilateral hearing loss, and tinnitus found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's COPD, bilateral hearing loss, and tinnitus and must discuss the medical probabilities that any such disorders are related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his COPD, bilateral hearing loss, and tinnitus. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of the claimed disabilities. 

The examiner is asked to accomplish the following:

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's COPD had onset during his service or within one year of service discharge or is otherwise etiologically related to service, to include his conceded exposure to herbicide agents, as well as his claimed asbestos exposure. 

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss disability had onset during his service or within one year of service discharge or is otherwise etiologically related to service, to include noise exposure. 

* Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset during his service or within one year of service discharge or is otherwise etiologically related to service, to include noise exposure. 

The examiner should specifically consider any lay statements given by the Veteran concerning his exposure to acoustic trauma, as well as herbicides and and asbestos, while in service. 
 
A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3. In response to the Veteran's April 2017 Notice of Disagreement, take all indicated action pursuant to 38 U.S.C.A. § 7105 in order to furnish the Veteran and his representative a fully responsive statement of the case relating to the issue of entitlement to an increased rating in excess of 50 percent for PTSD. Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

4. Then readjudicate the claims in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


